[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             December 19, 2006
                             No. 06-11752                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 04-00386-CR-JTC-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

RYHEEME SUNI NESBITT,

                                                         Defendant-Appellant.



                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (December 19, 2006)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Ryheeme Suni Nesbitt appeals his conviction and sentence following a jury

trial for possession of ammunition by a convicted felon, in violation of 18 U.S.C.

§ 922(g). Nesbitt asserts the district court erred by denying his motion to suppress

post-arrest statements he made to detectives that he claims were in violation of his

Miranda rights to silence and counsel. See Miranda v. Arizona, 86 S. Ct. 1602

(1966). Specifically, Nesbitt maintains the detectives induced him into cooperating

by assuring him that he had a meritorious self-defense claim.

      We review a district court’s denial of a motion to suppress under a mixed

standard of review, reviewing the district court’s factual findings for clear error

and its legal conclusions de novo. United States v. Gil, 204 F.3d 1347, 1350 (11th

Cir. 2000). All facts are construed in a light most favorable to the successful party.

United States v. Behety, 32 F.3d 503, 510 (11th Cir. 1994).

      Miranda, 86 S. Ct. at 1612, guarantees the right against self-incrimination by

ensuring the accused’s right to remain silent and right to have counsel present

during custodial interrogation. “The law in this area is clear: once an accused

requests counsel, the officer cannot ask questions, discuss the case, or present the

accused with possible sentences and the benefits of cooperation.” United States v.

Gomez, 927 F.2d 1530, 1539 (11th Cir. 1991). An accused waives his previously

asserted right to silence or right to counsel when he reinitiates conversation with



                                           2
law enforcement officers. Henderson v. Singletary, 968 F.2d 1070, 1072-73 (11th

Cir. 1992). “However, [] where the accused initiates a conversation after a request

for counsel, an officer’s explanation of the investigation and the possibility of

cooperation” is not improper. Gomez at 927 F.2d at 1537.

      In the instant case, Nesbitt initiated conversation with the detectives when

they asked him for his shoes, then voluntarily questioned the officers about self-

defense, thereby waiving his Miranda rights. The district court did not clearly err

in finding that (1) Nesbitt reinitiated conversation with the detectives; and (2) the

detectives did not induce Nesbitt into cooperating by implying that he had a

meritorious self-defense claim.

      Nesbitt also argues that the imposition of his sentence violated the Ex Post

Facto Clause. Nesbitt acknowledges that this Court rejected similar arguments in

United States v. Duncan, 400 F.3d 1297, 1306-07 (11th Cir.), cert. denied, 126 S.

Ct. 432 (2005), and United States v. Thomas, 446 F.3d 1348 (11th Cir. 2006), but

submits this argument to preserve the issue for further appellate review. The

district court did not sentence Nesbitt in excess of the statutory maximum in effect

at the time of the conduct and therefore did not violate the Ex Post Facto clause.

      Upon review of the record on appeal and consideration of the parties’ briefs,

we have determined the district court did not err.

      AFFIRMED.


                                           3